


Exhibit 10.18

 

1999 COMERICA INCORPORATED

 

AMENDED AND RESTATED

 

DEFERRED COMPENSATION PLAN

 

 

(Amended and Restated Effective December 31, 2008)

 

--------------------------------------------------------------------------------


 

1999 COMERICA INCORPORATED

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN

 

ARTICLE I

PURPOSE AND INTENT

1

 

 

 

ARTICLE II

DEFINITIONS

1

 

 

 

A.

DEFINITIONS

1

 

 

 

ARTICLE III

ELECTION TO PARTICIPATE IN THE PLAN

4

 

 

 

A.

COMPLETION OF IRREVOCABLE ELECTION FORM

4

B.

CONTENTS OF IRREVOCABLE ELECTION FORM

5

C.

EFFECT OF SUBMITTING AN IRREVOCABLE ELECTION FORM

5

D.

SPECIAL RULES APPLICABLE TO IRREVOCABLE ELECTION FORMS AND DEFERRAL OF
COMPENSATION

5

E.

DEFERRED COMPENSATION TRANSFERRED INTO THE PLAN

6

F.

SUBSEQUENT ELECTIONS

6

 

 

 

ARTICLE IV

DEFERRED COMPENSATION ACCOUNTS AND INVESTMENT OF DEFERRED COMPENSATION

7

 

 

 

A.

DEFERRED COMPENSATION ACCOUNTS

7

B.

EARNINGS AND CHARGES ON ACCOUNTS

7

C.

CONTRIBUTION OF COMPENSATION DEFERRALS TO TRUST

7

D.

INSULATION FROM LIABILITY

7

E.

OWNERSHIP OF COMPENSATION DEFERRALS

8

F.

SPECIAL RULE APPLICABLE TO CERTAIN REALLOCATIONS

8

G.

ADJUSTMENT OF ACCOUNTS UPON CHANGES IN CAPITALIZATION

9

 

 

 

ARTICLE V

DISTRIBUTION OF COMPENSATION DEFERRALS

9

 

 

 

A.

IN GENERAL

9

B.

DESIGNATION OF BENEFICIARY

13

 

 

 

ARTICLE VI

AMENDMENT OR TERMINATION

13

 

 

 

A.

AMENDMENT OF PLAN

13

B.

TERMINATION OF PLAN

13

 

 

 

ARTICLE VII

AUDITING OF ACCOUNTS AND STATEMENTS TO PARTICIPANTS

14

 

 

 

A.

AUDITING OF ACCOUNTS

14

B.

STATEMENTS TO PARTICIPANTS

14

C.

FEES AND EXPENSES OF ADMINISTRATION

14

D.

NONCOMPLIANCE

15

 

 

 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

15

 

 

 

A.

VESTING OF ACCOUNTS

15

B.

PROHIBITION AGAINST ASSIGNMENT

15

C.

NO EMPLOYMENT CONTRACT

15

D.

SUCCESSORS BOUND

15

E.

PROHIBITION AGAINST LOANS

15

F.

ADMINISTRATION BY COMMITTEE

15

G.

GOVERNING LAW AND RULES OF CONSTRUCTION

16

H.

POWER TO INTERPRET

16

I.

COMPLIANCE & SEVERABILITY

16

 

i

--------------------------------------------------------------------------------


 

J.

CLAIMS PROCEDURES

16

K.

EFFECTIVE DATE

16

 

ii

--------------------------------------------------------------------------------



 


ARTICLE I
PURPOSE AND INTENT


 

The 1999 Comerica Incorporated Amended and Restated Deferred Compensation Plan
(the “Plan”) enables Participants to defer receipt of all or a portion of their
Compensation to provide additional income for them subsequent to their
retirement, Disability or termination of employment.  It is the intention of the
Corporation that the Plan be a plan which is unfunded and maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees.

 


ARTICLE II
DEFINITIONS


 


A.            DEFINITIONS.  THE FOLLOWING WORDS AND PHRASES, WHEREVER
CAPITALIZED, SHALL HAVE THE FOLLOWING MEANINGS RESPECTIVELY:


 


1.             “ACCOUNT(S)” MEANS THE BOOK RESERVE ACCOUNT ESTABLISHED BY THE
PLAN ADMINISTRATOR FOR EACH PARTICIPANT UNDER ARTICLE IV(A) HEREOF.


 

2.             “Aggregated Plan” means all agreements, methods, programs, and
other arrangements sponsored by the Corporation that would be aggregated with
this Plan under Section 1.409A-1(c) of the Regulations.

 


3.             “ANNUAL BASE COMPENSATION” MEANS ALL ORDINARY AND REGULAR
COMPENSATION EARNED BY A PARTICIPANT DURING A CALENDAR YEAR, INCLUDING OVERTIME
AND COMMISSIONS.


 


4.             “BENEFICIARY(IES)” MEANS THE PERSON(S), NATURAL OR CORPORATE, IN
WHATEVER CAPACITY, DESIGNATED BY A PARTICIPANT PURSUANT TO THIS PLAN, OR THE
PERSON OTHERWISE DEEMED TO CONSTITUTE THE PARTICIPANT’S BENEFICIARY UNDER
ARTICLE V(B)(2) HEREOF, TO RECEIVE A DISTRIBUTION HEREUNDER ON ACCOUNT OF THE
PARTICIPANT’S DEATH.


 


5.             “BOARD” MEANS THE BOARD OF DIRECTORS OF THE CORPORATION.


 


6.             “CHANGE IN CONTROL” SHALL HAVE THE MEANING SET FORTH IN EXHIBIT A
TO THIS PLAN.


 


7.             “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


8.             “COMERICA STOCK” MEANS SHARES OF COMMON STOCK OF THE CORPORATION,
$5.00 PAR VALUE.


 


9.             “COMERICA STOCK FUND” MEANS THE INVESTMENT OPTION ESTABLISHED
UNDER THE PLAN IN WHICH A PARTICIPANT MAY HAVE REQUESTED, PRIOR TO JANUARY 1,
1999, TO HAVE COMPENSATION DEFERRALS BE DEEMED INVESTED IN UNITS WHOSE VALUE IS
TIED TO THE MARKET VALUE OF SHARES OF COMERICA STOCK.

 

1

--------------------------------------------------------------------------------



 


10.           “COMMITTEE” MEANS THE GOVERNANCE, COMPENSATION AND NOMINATING
COMMITTEE OF THE BOARD, OR SUCH OTHER COMMITTEE APPOINTED BY THE BOARD TO
ADMINISTER THE PLAN.


 


11.           “COMPENSATION” MEANS GROSS SALARY FROM THE EMPLOYER, INCLUDING
ANNUAL BASE COMPENSATION, ANY INCENTIVE AWARD AND ANY OTHER FORM OF CASH
REMUNERATION APPROVED BY THE COMMITTEE.


 


12.           “COMPENSATION DEFERRAL(S)” MEANS THE AMOUNT OF COMPENSATION
DEFERRED PURSUANT TO AN IRREVOCABLE ELECTION FORM, PLUS ANY AMOUNT OF
COMPENSATION DEFERRED UNDER ANOTHER DEFERRED COMPENSATION PLAN THAT IS
TRANSFERRED INTO THE PLAN PURSUANT TO ARTICLE III(F), AND WHERE THE CONTEXT
REQUIRES, SHALL INCLUDE EARNINGS ON SAID AMOUNTS.


 


13.           “CORPORATION” MEANS COMERICA INCORPORATED, A DELAWARE CORPORATION,
AND ANY SUCCESSOR ENTITY.


 


14.           “DISABLED” OR “DISABILITY” MEANS A PARTICIPANT’S INABILITY TO
ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN
DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE
(12) MONTHS, OR IS BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS, RECEIVING INCOME
REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE (3) MONTHS UNDER AN
ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF THE PARTICIPANT’S EMPLOYER.


 


15.           “ELIGIBLE EMPLOYEE” MEANS AN INDIVIDUAL EMPLOYED BY AN EMPLOYER
WHO IS: (I) ELIGIBLE TO RECEIVE COMPENSATION UNDER THE MANAGEMENT INCENTIVE
PLAN; OR (II) ELIGIBLE TO RECEIVE COMPENSATION UNDER AN INCENTIVE PROGRAM
SPONSORED BY ANY BUSINESS UNIT OF THE EMPLOYER AND A MEMBER OF A SELECT GROUP OF
MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES FOR THE PERIOD WITH RESPECT TO WHICH
THE ELECTION RELATES.


 


16.           “EMPLOYER” MEANS THE CORPORATION AND EACH SUBSIDIARY CORPORATION,
AND ANY SUCCESSOR ENTITY THERETO.


 


17.           “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED.


 


18.           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


19.           “INCENTIVE AWARD” MEANS (A) A BUSINESS UNIT INCENTIVE OR (B) AN
INCENTIVE AWARD GRANTED TO PARTICIPANTS PURSUANT TO THE MANAGEMENT INCENTIVE
PLAN WHICH QUALIFIES AS SECTION 409A PERFORMANCE BASED COMPENSATION AND WHICH IS
RELATED TO THE CORPORATION’S PERFORMANCE, INCLUDING, BUT NOT LIMITED TO, AWARDS
EARNED WITH RESPECT TO ONE-YEAR AND THREE-YEAR PERFORMANCE PERIODS.
NOTWITHSTANDING THE FOREGOING, THE TERM “INCENTIVE AWARD” SHALL NOT INCLUDE
BUSINESS UNIT INCENTIVES GRANTED UNDER ANY WARRANT COMPENSATION PLAN.

 

2

--------------------------------------------------------------------------------



 


20.           “IRREVOCABLE ELECTION FORM” MEANS THE FORM USED BY AN ELIGIBLE
EMPLOYEE OR PARTICIPANT TO MAKE DEFERRAL ELECTIONS UNDER THIS PLAN, AS PROVIDED
BY THE CORPORATION, AND AS REVISED FROM TIME TO TIME.


 


21.           “MANAGEMENT INCENTIVE PLAN” MEANS THE AMENDED AND RESTATED
COMERICA INCORPORATED MANAGEMENT INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME.


 


22.           “PARTICIPANT” MEANS AN EMPLOYEE WHOSE IRREVOCABLE ELECTION
FORM HAS BEEN TIMELY RECEIVED BY THE CORPORATION PURSUANT TO
ARTICLE III(A) HEREOF OR ON WHOSE BEHALF AN IRREVOCABLE ELECTION FORM HAS BEEN
FILED BY THE COMMITTEE PURSUANT TO ARTICLE III(E), AN EMPLOYEE WHO HAS A
DEFERRAL ELECTION CURRENTLY IN EFFECT, OR AN EMPLOYEE OR FORMER EMPLOYEE WITH AN
ACCOUNT BALANCE UNDER THE PLAN.


 


23.           “PERFORMANCE PERIOD” MEANS, WITH RESPECT TO INCENTIVE AWARDS, THE
PERIOD SPECIFIED BY THE COMMITTEE, WHICH PERIOD SHALL NOT BE LESS THAN 12
MONTHS, DURING WHICH PARTICIPANTS CAN EARN SUCH COMPENSATION.


 


24.           “PLAN” MEANS THE 1999 COMERICA INCORPORATED AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN, THE PROVISIONS OF WHICH ARE SET FORTH HEREIN, AS
THEY MAY BE AMENDED FROM TIME TO TIME.


 


25.           “PLAN ADMINISTRATOR(S)” MEANS THE INDIVIDUAL(S) APPOINTED BY THE
COMMITTEE TO HANDLE THE DAY-TO-DAY ADMINISTRATION OF THE PLAN.


 


26.           “REGULATIONS” MEANS THE TREASURY REGULATIONS PROMULGATED UNDER THE
CODE.


 


27.           “RETIREMENT” MEANS, FOR PURPOSES OF THIS PLAN, THE EARLIER OF
(I) THE DATE ON WHICH THE PARTICIPANT ATTAINS AT LEAST AGE FIFTY-FIVE (55) AND
COMPLETES FIVE (5) YEARS OF SERVICE OR (II) THE DATE ON WHICH THE PARTICIPANT
ATTAINS AGE SIXTY-FIVE (65) .


 


28.           “SECTION 16 INSIDER” MEANS ANY PARTICIPANT WHO IS DESIGNATED BY
THE CORPORATION AS A REPORTING PERSON UNDER SECTION 16 OF THE EXCHANGE ACT.


 


29.           “SECTION 409A PERFORMANCE BASED COMPENSATION” MEANS ANY INCENTIVE
AWARD THAT QUALIFIES AS “PERFORMANCE BASED COMPENSATION” WITHIN THE MEANING OF
REGULATIONS SECTION 1.409A-1(E).  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, NO
INCENTIVE AWARD WILL BE DEEMED TO CONSTITUTE SECTION 409A PERFORMANCE BASED
COMPENSATION IF THE PERFORMANCE CONDITIONS THAT SERVE AS THE BASIS FOR THE
INCENTIVE AWARD ARE SUBSTANTIALLY CERTAIN TO BE SATISFIED AT THE TIME SUCH
PERFORMANCE CONDITIONS ARE ESTABLISHED.


 


30.           “SEPARATION FROM SERVICE” MEANS A REASONABLY ANTICIPATED PERMANENT
REDUCTION IN THE LEVEL OF BONA FIDE SERVICES PERFORMED BY THE PARTICIPANT FOR
THE EMPLOYER TO 20% OR LESS OF THE AVERAGE LEVEL OF BONA FIDE SERVICES PERFORMED
BY THE PARTICIPANT FOR THE EMPLOYER (WHETHER AS AN EMPLOYEE OR AN INDEPENDENT
CONTRACTOR) IN THE IMMEDIATELY PRECEDING THIRTY-SIX (36) MONTHS (OR THE FULL
PERIOD OF SERVICE TO THE EMPLOYER IF THE PARTICIPANT HAS BEEN PROVIDING SERVICES
TO THE EMPLOYER FOR LESS THAN THIRTY-SIX (36)

 

3

--------------------------------------------------------------------------------



 


MONTHS).  THE DETERMINATION OF WHETHER A SEPARATION FROM SERVICE HAS OCCURRED
SHALL BE MADE BY THE PLAN ADMINISTRATOR IN ACCORDANCE WITH THE PROVISIONS OF
CODE SECTION 409A AND THE REGULATIONS PROMULGATED THEREUNDER.


 


32.           “SPECIFIED EMPLOYEE” MEANS A KEY EMPLOYEE, AS DEFINED IN CODE
SECTION 416(I), WITHOUT REGARD TO PARAGRAPH (5) THEREOF, OF AN EMPLOYER, AS
CONTEMPLATED IN CODE SECTION 409A AND THE REGULATIONS PROMULGATED THEREUNDER.


 


33.           “TRUST” MEANS ONE OR MORE RABBI TRUSTS, AS MAY BE ESTABLISHED BY
THE CORPORATION IN CONNECTION WITH THIS PLAN.  SUCH RABBI TRUSTS MAY BE
IRREVOCABLE AND SHALL CONFORM WITH THE REQUIREMENTS OF REVENUE PROCEDURE 92-64
(AND SUBSEQUENT GUIDANCE ISSUED THERETO).


 


34.           “TRUSTEE” MEANS THE ENTITY SELECTED BY THE CORPORATION AS TRUSTEE
OF THE TRUST, IF ANY.


 

35.           “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant; loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  The determination of whether a Participant has suffered a
financial hardship as a result of an Unforeseeable Emergency shall be made by
the Committee in accordance with the provisions of Code Section 409A and the
Regulations promulgated thereunder.

 


ARTICLE III
ELECTION TO PARTICIPATE IN THE PLAN


 


A.            COMPLETION OF IRREVOCABLE ELECTION FORM.


 


1.             DEFERRALS OF ANNUAL BASE COMPENSATION AND NON-PERFORMANCE BASED
INCENTIVE AWARDS.  AN ELIGIBLE EMPLOYEE WHO WISHES TO BECOME A PARTICIPANT IN
THE PLAN MUST SUBMIT A SIGNED IRREVOCABLE ELECTION FORM IN ACCORDANCE WITH
ARTICLE III(B) AND (D) BELOW WITHIN THE TIME FRAME PERMITTED BY THE PLAN
ADMINISTRATOR, WHICH SHALL IN NO EVENT BE LATER THAN THE LAST BUSINESS DATE
PRECEDING THE CALENDAR YEAR IN WHICH SUCH ANNUAL BASE COMPENSATION OR INCENTIVE
AWARD THAT DOES NOT QUALIFY AS SECTION 409A PERFORMANCE BASED COMPENSATION IS
EARNED.


 


2.             DEFERRALS OF SECTION 409A PERFORMANCE BASED COMPENSATION.   
NOTWITHSTANDING THE PRECEDING SUBPARAGRAPH, ANY ELIGIBLE EMPLOYEE WHO WISHES TO
DEFER AN INCENTIVE AWARD THAT QUALIFIES AS SECTION 409A PERFORMANCE BASED
COMPENSATION MUST SUBMIT A SIGNED IRREVOCABLE ELECTION FORM IN ACCORDANCE WITH
ARTICLE III(B) AND (D) BELOW WITHIN THE TIME FRAME PERMITTED BY THE PLAN
ADMINISTRATOR, WHICH SHALL IN NO

 

4

--------------------------------------------------------------------------------


 


EVENT BE LATER THAN SIX (6) MONTHS BEFORE THE END OF THE APPLICABLE PERFORMANCE
PERIOD DURING WHICH THE INCENTIVE AWARD MAY BE EARNED.


 

The Eligible Employee will be deemed to have made an election to participate in
this Plan on the date that the Corporation receives the Irrevocable Election
Form.  An Eligible Employee or Participant must timely file an Irrevocable
Election Form with respect to each calendar year or Performance Period in which
he or she wishes to defer Compensation. Notwithstanding anything in this
Article III to the contrary, the Committee, in its sole discretion, may impose
limitations on the percentage or dollar amount of any election to defer
Compensation hereunder.

 


B.            CONTENTS OF IRREVOCABLE ELECTION FORM.  EACH IRREVOCABLE ELECTION
FORM SHALL:  (I) DESIGNATE THE AMOUNT OF COMPENSATION TO BE DEFERRED IN WHOLE
PERCENTAGES OR IN WHOLE DOLLARS, TO THE EXTENT PERMITTED BY THE PLAN
ADMINISTRATOR; (II) REQUEST THAT THE EMPLOYER DEFER PAYMENT OF COMPENSATION TO
THE PARTICIPANT UNTIL THE PARTICIPANT’S SEPARATION FROM SERVICE; (III) STATE HOW
THE PARTICIPANT WISHES TO RECEIVE PAYMENT OF THE COMPENSATION DEFERRALS AT
RETIREMENT (E.G. IN A LUMP SUM OR INSTALLMENTS); AND (IV) CONTAIN OTHER
PROVISIONS THE PLAN ADMINISTRATOR DEEMS APPROPRIATE.


 


C.            EFFECT OF SUBMITTING AN IRREVOCABLE ELECTION FORM.  UPON 
SUBMISSION OF HIS OR HER IRREVOCABLE ELECTION FORM, AN ELIGIBLE EMPLOYEE OR
PARTICIPANT SHALL BE (I) BOUND BY THE PROVISIONS OF THE PLAN AND BY THE
PROVISIONS OF ANY AGREEMENT GOVERNING THE TRUST; (II) BOUND BY THE PROVISIONS OF
THE IRREVOCABLE ELECTION FORM; AND (III) DEEMED TO HAVE ASSUMED THE RISKS OF
DEFERRAL, INCLUDING, WITHOUT LIMITATION, THE RISK OF POOR INVESTMENT
PERFORMANCE, THE RISK THAT THE CORPORATION MAY BECOME INSOLVENT AND THE RISK
THAT COMPENSATION DEFERRALS (AND EARNINGS THEREON) MAY BE SUBJECT TO PENALTIES
AND INTEREST AS A RESULT OF NONCOMPLIANCE WITH CODE SECTION 409A AS DESCRIBED IN
ARTICLE VII(D) OF THIS PLAN.


 


D.            SPECIAL RULES APPLICABLE TO IRREVOCABLE ELECTION FORMS AND
DEFERRAL OF COMPENSATION.


 


1.             DEFERRAL ELECTION TO BE MADE BEFORE COMPENSATION IS EARNED. 
COMPENSATION MAY ONLY BE DEFERRED TO THE EXTENT THAT IT HAS NOT YET BEEN EARNED
BY THE ELIGIBLE EMPLOYEE OR PARTICIPANT.


 


2.             DEFERRAL ELECTIONS FOR PERFORMANCE-BASED INCENTIVE AWARDS.  AN
ELIGIBLE EMPLOYEE OR PARTICIPANT MAY ELECT TO DEFER AN INCENTIVE AWARD THAT
QUALIFIES AS SECTION 409A PERFORMANCE BASED COMPENSATION IN ACCORDANCE WITH
ARTICLE III(A)(2) ABOVE; PROVIDED, THAT THE PARTICIPANT PERFORMS SERVICES FOR
THE EMPLOYER CONTINUOUSLY FROM THE LATER OF (I) THE BEGINNING OF THE PERFORMANCE
PERIOD OR (II) THE DATE THE PERFORMANCE CRITERIA FOR THE APPLICABLE INCENTIVE
AWARD ARE ESTABLISHED THROUGH THE DATE THAT SUCH ELECTION IS MADE AND, PROVIDED
FURTHER, THAT NO ELECTION TO DEFER SUCH INCENTIVE AWARD MAY BE MADE AFTER SUCH
INCENTIVE AWARD HAS BECOME “READILY ASCERTAINABLE” FOR PURPOSES OF CODE
SECTION 409A.


 


3.             DEFERRAL ELECTIONS UPON INITIAL PARTICIPATION.  NOTWITHSTANDING
THE PRECEDING SENTENCE, AN ELIGIBLE EMPLOYEE MAY FILE AN IRREVOCABLE ELECTION
FORM WITH THE

 

5

--------------------------------------------------------------------------------


 


CORPORATION WITHIN THIRTY (30) DAYS AFTER THE DATE SUCH INDIVIDUAL FIRST BECOMES
ELIGIBLE TO PARTICIPATE IN THE PLAN WITH RESPECT TO COMPENSATION EARNED FOR
SERVICES PERFORMED AFTER THE DATE OF THE ELECTION (WHICH, WITH RESPECT TO
INCENTIVE AWARDS THAT QUALIFY AS SECTION 409A PERFORMANCE BASED COMPENSATION,
SHALL BE LIMITED TO A PERCENTAGE OF THE INCENTIVE AWARD REPRESENTED BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS REMAINING IN THE
PERFORMANCE PERIOD AFTER THE ELECTION IS MADE AND THE DENOMINATOR OF WHICH IS
THE TOTAL NUMBER OF DAYS IN THE PERFORMANCE PERIOD).


 


4.             IRREVOCABILITY OF DEFERRAL ELECTION.  EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED UNDER THE PLAN OR PERMITTED UNDER CODE SECTION 409A AND THE
REGULATIONS PROMULGATED THEREUNDER, THE PROVISIONS OF THE IRREVOCABLE ELECTION
FORM RELATING TO AN ELECTION TO DEFER COMPENSATION AND THE SELECTION OF THE TIME
AND MANNER OF PAYMENT OF THE COMPENSATION DEFERRALS SHALL BE IRREVOCABLE AS OF
THE LAST DATE ON WHICH SUCH IRREVOCABLE ELECTION FORM MAY BE SUBMITTED IN
ACCORDANCE WITH ARTICLE III(A).


 


E.             DEFERRED COMPENSATION TRANSFERRED INTO THE PLAN.


 


1.             AT THE DISCRETION OF THE COMMITTEE, A PARTICIPANT MAY BE
PERMITTED TO TRANSFER PREVIOUSLY DEFERRED COMPENSATION INTO THE PLAN, SO LONG AS
SUCH AMOUNTS WERE DEFERRED PURSUANT TO THE TERMS OF A NONQUALIFIED DEFERRED
COMPENSATION PLAN OF AN EMPLOYER.  FURTHER, SUCH TRANSFER WILL ONLY BE PERMITTED
IF THE COMMITTEE DETERMINES (1) THAT THE TRANSFER WILL MEET THE APPLICABLE
REQUIREMENTS OF THE PLAN; (2) WILL NOT ADVERSELY AFFECT THE PLAN’S STATUS AS AN
“UNFUNDED” PLAN FOR INCOME TAX PURPOSES AND FOR PURPOSES OF TITLE I OF ERISA;
(3) THE PARTICIPANT HAS HAD NO RIGHT, IN CONJUNCTION WITH SAID TRANSFER, TO
RECEIVE SUCH DEFERRED COMPENSATION IN CASH; AND (4) SUCH TRANSFER WILL NOT
RESULT IN A VIOLATION OF CODE SECTION 409A.  COMPENSATION DEFERRALS THAT ARE
TRANSFERRED INTO THE PLAN WILL BE ALLOCATED TO THE PARTICIPANT’S ACCOUNT AND,
UNLESS OTHERWISE STATED, WILL BE SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF
THE PLAN FOR COMPENSATION DEFERRALS, INCLUDING, BUT NOT LIMITED TO THE
PROVISIONS OF ARTICLE IV.


 


2.             AMOUNTS TRANSFERRED FROM THE IMPERIAL BANCORP DEFERRED
COMPENSATION PLAN EFFECTIVE NOVEMBER 30, 2001, WERE ACCEPTED INTO THIS PLAN
PURSUANT TO RESOLUTIONS OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS
OF COMERICA, SIGNED JANUARY 21, 2002.  IF ANY PARTICIPANT, PRIOR TO NOVEMBER 30,
2001, HAD ELECTED TO RECEIVE A “SHORT-TERM PAYOUT” FROM SUCH PLAN PURSUANT TO
ITS ARTICLE 4, SECTION 4.1, SUCH ELECTION SHALL BE HONORED.  “SHORT-TERM
PAYOUTS” ARE NOT PERMITTED UNDER ANY OTHER CIRCUMSTANCES.


 


F.             SUBSEQUENT ELECTIONS.  A PARTICIPANT IS NOT PERMITTED TO MAKE A
SUBSEQUENT ELECTION WITH RESPECT TO THE TIMING OR FORM OF PAYMENT OF ANY
COMPENSATION DEFERRED UNDER THIS PLAN PURSUANT TO AN IRREVOCABLE ELECTION
FORM THAT HAS BECOME IRREVOCABLE IN ACCORDANCE WITH ARTICLE III(D)(4) ABOVE.

 

6

--------------------------------------------------------------------------------

 


ARTICLE IV


DEFERRED COMPENSATION ACCOUNTS


AND INVESTMENT OF DEFERRED COMPENSATION


 


A.                                   DEFERRED COMPENSATION ACCOUNTS.  THE PLAN
ADMINISTRATOR SHALL ESTABLISH A BOOK RESERVE ACCOUNT IN THE NAME OF EACH
PARTICIPANT.  AS SOON AS IS ADMINISTRATIVELY FEASIBLE FOLLOWING THE DATE
COMPENSATION SUBJECT TO AN IRREVOCABLE ELECTION FORM WOULD OTHERWISE BE PAID TO
THE PARTICIPANT, THE PLAN ADMINISTRATOR SHALL CREDIT THE AMOUNT OF THE
COMPENSATION BEING DEFERRED TO THE PARTICIPANT’S ACCOUNT.


 


B.                                     EARNINGS AND CHARGES ON ACCOUNTS.  UPON
RECEIPT OF AN IRREVOCABLE ELECTION FORM, AND FROM TIME TO TIME THEREAFTER, AT
INTERVALS TO BE DETERMINED BY THE PLAN ADMINISTRATOR, EACH PARTICIPANT SHALL BE
PERMITTED TO SELECT, IN A FORM APPROVED BY AND IN ACCORDANCE WITH PROCEDURES
ESTABLISHED BY THE PLAN ADMINISTRATOR, HOW THE PARTICIPANT CHOOSES THE BALANCE
(AND ANY EARNINGS AND DIVIDENDS CREDITED THEREON) OF HIS OR HER ACCOUNT TO BE
DEEMED INVESTED AMONG INVESTMENT OPTIONS (WHICH, FOR ELECTIONS MADE ON AND AFTER
JANUARY 1, 1999, SHALL NOT INCLUDE THE COMERICA STOCK FUND) SELECTED BY THE PLAN
ADMINISTRATOR.  IF A PARTICIPANT FAILS TO SELECT THE INVESTMENT OPTIONS IN WHICH
HIS ACCOUNT WILL BE DEEMED INVESTED, THE PARTICIPANT’S ACCOUNT SHALL BE DEEMED
INVESTED IN ONE OR MORE DEFAULT INVESTMENTS SELECTED BY THE PLAN ADMINISTRATOR.


 

The Corporation shall be under no obligation to invest any Account in the
investment options selected by the Participant, and any investments actually
made by the Corporation with Compensation Deferrals will be acquired solely in
the name of the Corporation, and will remain the sole property of the
Corporation, except to the extent held in a Trust.

 

From time to time, at intervals to be determined by the Committee, but not less
than once annually, each Participant’s Account shall be credited with earnings
or charged with losses resulting from the deemed investment of the Compensation
Deferrals credited to the Account as though the Compensation Deferrals had been
hypothetically invested in the investments options selected (or deemed selected)
by the Participant as provided below, and shall be charged with any
distributions, any federal and state income tax withholdings, any social
security tax as may be required by law and by any further amounts, including
administrative fees and expenses, the Employer is either required to withhold or
determines are appropriate charges to such Participant’s Account.

 


C.                                     CONTRIBUTION OF COMPENSATION DEFERRALS TO
TRUST.  IN THE SOLE DISCRETION OF THE CORPORATION, ALL OR ANY PORTION OF THE
COMPENSATION DEFERRALS CREDITED TO ANY PARTICIPANT’S ACCOUNT MAY BE CONTRIBUTED
TO A TRUST ESTABLISHED BY THE CORPORATION IN CONNECTION WITH THE PLAN.  NO
PARTICIPANT OR BENEFICIARY SHALL HAVE THE RIGHT TO DIRECT OR REQUIRE THAT THE
CORPORATION CONTRIBUTE THE PARTICIPANT’S COMPENSATION DEFERRALS TO THE TRUST. 
ANY COMPENSATION DEFERRALS SO CONTRIBUTED SHALL BE HELD, INVESTED AND
ADMINISTERED TO PROVIDE BENEFITS UNDER THE PLAN EXCEPT AS OTHERWISE REQUIRED IN
THE AGREEMENT GOVERNING THE TRUST.


 


D.                                    INSULATION FROM LIABILITY.  THE
CORPORATION AGREES TO INDEMNIFY AND TO DEFEND, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY PERSON SERVING AS A MEMBER OF THE COMMITTEE OR AS THE PLAN
ADMINISTRATOR (INCLUDING ANY EMPLOYEE OR FORMER EMPLOYEE WHO FORMERLY SO SERVED)
WHO IS, OR IS THREATENED TO BE MADE, A NAMED DEFENDANT OR RESPONDENT IN A
PROCEEDING BECAUSE OF SUCH

 

7

--------------------------------------------------------------------------------


 


PERSON’S STATUS AS A MEMBER OF THE COMMITTEE OR THE PLAN ADMINISTRATOR AGAINST
ANY COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES)  OR LIABILITY, UNLESS
ATTRIBUTABLE TO SUCH INDIVIDUAL’S OWN FRAUD OR WILLFUL MISCONDUCT.


 


E.                                      OWNERSHIP OF COMPENSATION DEFERRALS. 
TITLE TO AND BENEFICIAL OWNERSHIP OF ANY ASSETS, OF WHATEVER NATURE, WHICH MAY
BE CREDITED TO ANY ACCOUNT SHALL AT ALL TIMES REMAIN WITH THE CORPORATION, AND
NO PARTICIPANT OR BENEFICIARY SHALL HAVE ANY PROPERTY INTEREST WHATSOEVER IN ANY
SPECIFIC ASSETS OF THE CORPORATION BY REASON OF THE ESTABLISHMENT OF THE PLAN
NOR SHALL THE RIGHTS OF ANY PARTICIPANT OR BENEFICIARY TO PAYMENTS UNDER THE
PLAN BE INCREASED BY REASON OF THE CORPORATION’S CONTRIBUTION OF COMPENSATION
DEFERRALS TO THE TRUST.  THE RIGHTS OF EACH PARTICIPANT AND BENEFICIARY
HEREUNDER SHALL BE LIMITED TO ENFORCING THE UNFUNDED, UNSECURED PROMISE OF THE
CORPORATION TO PAY BENEFITS UNDER THE PLAN, AND THE STATUS OF ANY PARTICIPANT OR
BENEFICIARY SHALL BE THAT OF AN UNSECURED GENERAL CREDITOR OF THE CORPORATION. 
PARTICIPANTS AND BENEFICIARIES SHALL NOT BE DEEMED TO BE PARTIES TO ANY TRUST
AGREEMENT THE CORPORATION ENTERS INTO WITH THE TRUSTEE.


 


F.                                      SPECIAL RULE APPLICABLE TO CERTAIN
REALLOCATIONS.


 


1.                                       EFFECTIVE JANUARY 1, 1999, A
PARTICIPANT MAY NOT ELECT TO HAVE ANY PORTION OF HIS ACCOUNT DEEMED INVESTED IN
THE COMERICA STOCK FUND. NOTWITHSTANDING THE FOREGOING, A PARTICIPANT WHOSE
ACCOUNT, ALL OR A PORTION OF WHICH IS DEEMED INVESTED IN THE COMERICA STOCK FUND
ON JANUARY 1, 1999, MAY CONTINUE TO HAVE SUCH AMOUNTS DEEMED INVESTED IN THE
COMERICA STOCK FUND.  FURTHER, EXCEPT TO THE EXTENT PROVIDED IN SUBSECTION
(2) OF THIS SECTION F, A PARTICIPANT WHOSE ACCOUNT, ALL OR A PORTION OF WHICH IS
DEEMED INVESTED IN THE COMERICA STOCK FUND ON JANUARY 1, 1999, MAY ELECT TO HAVE
ALL OR ANY PORTION OF SUCH AMOUNTS DEEMED INVESTED IN ANY OTHER INVESTMENT
OPTION SELECTED BY THE COMMITTEE (WHICH SHALL NOT INCLUDE THE COMERICA STOCK
FUND).  AMOUNTS THAT ARE REALLOCATED FROM THE COMERICA STOCK FUND TO ANOTHER
INVESTMENT OPTION AFTER JANUARY 1, 1999 MAY NOT THEREAFTER BE DEEMED INVESTED IN
THE COMERICA STOCK FUND.


 


2.                                       NOTWITHSTANDING THE PROVISIONS OF
SUBSECTION (1) ABOVE, A SECTION 16 INSIDER WHOSE ACCOUNT, ALL OR A PORTION OF
WHICH IS DEEMED INVESTED IN THE COMERICA STOCK FUND, MAY NOT ELECT TO HAVE ALL
OR ANY PORTION OF SUCH AMOUNTS TO BE DEEMED INVESTED INTO ANY OTHER INVESTMENT
FUNDS IF, WITHIN THE PREVIOUS SIX MONTHS, HE OR SHE (OR ANY OTHER PERSON WHOSE
TRANSACTIONS ARE ATTRIBUTED TO THE SECTION 16 INSIDER UNDER SECTION 16 OF THE
EXCHANGE ACT) EITHER (I) ACQUIRED SHARES OF COMERICA STOCK IN THE OPEN MARKET OR
PURSUANT TO A PRIVATE TRANSACTION, OR (II) MADE AN ELECTION UNDER THE PLAN (OR
UNDER ANY OTHER PLAN SPONSORED BY THE CORPORATION) THAT RESULTED IN AN
“ACQUISITION” OF EQUITY SECURITIES OF THE CORPORATION WITHIN THE MEANING OF THAT
TERM UNDER SECTION 16 OF THE EXCHANGE ACT.


 

To the extent consistent with rules under Section 16 of the Exchange Act, the
foregoing prohibitions shall not be applicable if the reallocation is in
connection with the Section 16 Insider’s death, Disability, Retirement or
termination of employment.

 

Notwithstanding any other provision of the Plan, effective January 1, 1999,
except in the circumstances of death, Disability, Retirement or other
termination of

 

8

--------------------------------------------------------------------------------


 

employment, a Section 16 Insider shall not be permitted to receive a cash
distribution from the Plan which is funded to any extent by a disposition of his
or her interest.

 


G.                                     ADJUSTMENT OF ACCOUNTS UPON CHANGES IN
CAPITALIZATION.  WITH RESPECT TO ACCOUNTS THAT ARE DEEMED TO BE INVESTED IN
WHOLE OR IN PART IN THE COMERICA STOCK FUND, IN THE EVENT THE NUMBER OF
OUTSTANDING SHARES OF COMERICA STOCK CHANGES AS A RESULT OF ANY STOCK SPLIT,
STOCK DIVIDEND, RECAPITALIZATION, MERGER, CONSOLIDATION, REORGANIZATION,
COMBINATION, OR EXCHANGE OF SHARES, SPLIT-UP, SPIN-OFF, LIQUIDATION OR OTHER
SIMILAR CHANGE IN CAPITALIZATION, OR ANY DISTRIBUTION MADE TO COMMON
STOCKHOLDERS OTHER THAN CASH DIVIDENDS, THE NUMBER OR KIND OF SHARES OF COMERICA
STOCK IN WHICH SUCH ACCOUNTS ARE DEEMED TO BE INVESTED SHALL BE AUTOMATICALLY
ADJUSTED, AND THE PLAN ADMINISTRATOR SHALL BE AUTHORIZED TO MAKE SUCH OTHER
EQUITABLE ADJUSTMENT OF ANY ACCOUNT, SO THAT THE VALUE OF THE ACCOUNT SHALL NOT
BE DECREASED BY REASON OF THE OCCURRENCE OF SUCH EVENT.  ANY SUCH ADJUSTMENT
SHALL BE CONCLUSIVE AND BINDING.


 


ARTICLE V


DISTRIBUTION OF COMPENSATION DEFERRALS


 


A.                                   IN GENERAL.  THE COMPENSATION DEFERRALS
SHALL BE PAID TO THE PARTICIPANT OR, IF APPLICABLE, TO THE PARTICIPANT’S
BENEFICIARY AS FOLLOWS:


 


1.                                       SEPARATION FROM SERVICE FOLLOWING
RETIREMENT.  IF THE PARTICIPANT’S SEPARATION FROM SERVICE OCCURS ON OR AFTER THE
DATE ON WHICH THE PARTICIPANT QUALIFIES FOR RETIREMENT, THE CORPORATION SHALL
DISTRIBUTE, OR COMMENCE TO DISTRIBUTE (OR INSTRUCT THE TRUSTEE TO DISTRIBUTE, OR
TO COMMENCE TO DISTRIBUTE) WITHIN NINETY (90) DAYS FOLLOWING SUCH PARTICIPANT’S
SEPARATION FROM SERVICE, THE BALANCE OF THE PARTICIPANT’S ACCOUNT, IN CASH, TO
THE PARTICIPANT OR, IF APPLICABLE, THE PARTICIPANT’S BENEFICIARY IN ANY MANNER
DESCRIBED BELOW THAT IS SPECIFIED IN THE APPLICABLE IRREVOCABLE ELECTION FORM: 
(I) A SINGLE LUMP SUM; (II) FIVE (5) ANNUAL INSTALLMENTS; (III) TEN (10) ANNUAL
INSTALLMENTS; OR (IV) FIFTEEN (15) ANNUAL INSTALLMENTS; PROVIDED, HOWEVER, THAT
DISTRIBUTION OF ANY PORTION OF THE PARTICIPANT’S ACCOUNT ATTRIBUTABLE TO AMOUNTS
TRANSFERRED INTO THE PLAN FROM THE IMPERIAL ENTERTAINMENT GROUP EQUITY
APPRECIATION RIGHTS PROGRAM, SHALL BE MADE IN A SINGLE LUMP SUM PAYMENT ONLY. 
NOTWITHSTANDING THE PRECEDING SENTENCE, IN THE CASE OF A SPECIFIED EMPLOYEE,
DISTRIBUTIONS WILL BE DELAYED UNTIL THE FIRST BUSINESS DATE THAT IS SIX
(6) MONTHS AFTER THE DATE OF SUCH SPECIFIED EMPLOYEE’S SEPARATION FROM SERVICE
(OR, IF EARLIER, THE DATE OF DEATH OF THE SPECIFIED EMPLOYEE).


 

Installment payments shall be calculated by multiplying the Participant’s
Account balance on the date of determination by a fraction, the numerator of
which is one (1) and the denominator of which is the number of years over which
the benefits will be paid, as specified in the applicable Irrevocable Election
Form, less the number of years elapsed in such period on the date of the
determination.  The value of the Participant’s Account shall be determined based
upon the closing price of the corresponding investment funds as reported on the
exchange on which such funds are listed or the market on which such funds are
traded on the trading day immediately prior to the distribution of the
installment payment or Account balance.

 

9

--------------------------------------------------------------------------------


 


2.                                       DEATH OR SEPARATION FROM SERVICE PRIOR
TO RETIREMENT.  IF A PARTICIPANT DIES OR HAS A SEPARATION FROM SERVICE PRIOR TO
THE DATE ON WHICH HE QUALIFIES FOR RETIREMENT (UNLESS SUCH SEPARATION FROM
SERVICE IS DUE TO THE PARTICIPANT’S DISABILITY), THEN, NOTWITHSTANDING THE
MANNER SPECIFIED IN THE APPLICABLE IRREVOCABLE ELECTION FORM, THE CORPORATION
SHALL DISTRIBUTE (OR DIRECT THE TRUSTEE TO DISTRIBUTE) THE BALANCE OF THE
PARTICIPANT’S ACCOUNT, IN CASH, TO THE PARTICIPANT OR, IF APPLICABLE, TO THE
PARTICIPANT’S BENEFICIARY IN A SINGLE LUMP SUM DISTRIBUTION WITHIN NINETY (90)
DAYS FOLLOWING THE DATE OF THE PARTICIPANT’S DEATH OR SEPARATION FROM SERVICE,
WHICHEVER IS APPLICABLE.  NOTWITHSTANDING THE PRECEDING SENTENCE, IN THE CASE OF
A SPECIFIED EMPLOYEE, PAYMENT WILL BE DELAYED UNTIL THE FIRST BUSINESS DATE THAT
IS SIX (6) MONTHS AFTER THE DATE OF SUCH SPECIFIED EMPLOYEE’S SEPARATION FROM
SERVICE (OR, IF EARLIER, THE DATE OF SUCH SPECIFIED EMPLOYEE’S DEATH).  THE
VALUE OF THE PARTICIPANT’S ACCOUNT SHALL BE DETERMINED BASED UPON THE CLOSING
PRICE OF THE CORRESPONDING INVESTMENT FUNDS AS REPORTED ON THE EXCHANGE ON WHICH
SUCH FUNDS ARE LISTED OR THE MARKET ON WHICH SUCH FUNDS ARE TRADED ON THE
TRADING DAY IMMEDIATELY PRIOR TO THE DISTRIBUTION OF THE ACCOUNT BALANCE.


 


3.                                       DISABILITY PRIOR TO RETIREMENT.  IF THE
PARTICIPANT’S SEPARATION FROM SERVICE OCCURS PRIOR TO THE DATE ON WHICH HE
QUALIFIES FOR RETIREMENT AND IS DUE TO THE PARTICIPANT’S DISABILITY, THE
CORPORATION SHALL DISTRIBUTE, OR COMMENCE TO DISTRIBUTE (OR INSTRUCT THE TRUSTEE
TO DISTRIBUTE, OR TO COMMENCE TO DISTRIBUTE) WITHIN NINETY (90) DAYS FOLLOWING
SUCH SEPARATION FROM SERVICE, THE BALANCE OF THE PARTICIPANT’S ACCOUNT, IN CASH,
TO THE PARTICIPANT OR, IF APPLICABLE, TO THE PARTICIPANT’S LEGAL REPRESENTATIVE,
IN SUCH MANNER AS IS SPECIFIED IN THE APPLICABLE IRREVOCABLE ELECTION FORM.  THE
VALUE OF THE PARTICIPANT’S ACCOUNT SHALL BE DETERMINED BASED UPON THE CLOSING
PRICE OF THE CORRESPONDING INVESTMENT FUNDS AS REPORTED ON THE EXCHANGE ON WHICH
SUCH FUNDS ARE LISTED OR THE MARKET ON WHICH SUCH FUNDS ARE TRADED ON THE
TRADING DAY IMMEDIATELY PRIOR TO THE DISTRIBUTION OF THE INSTALLMENT PAYMENT OR
ACCOUNT BALANCE.


 


4.                                       DEATH OF PARTICIPANT PRIOR TO END OF
INSTALLMENT DISTRIBUTION PERIOD.  IF THE PARTICIPANT DIES AFTER THE COMMENCEMENT
OF INSTALLMENTS HEREUNDER BUT PRIOR TO THE DISTRIBUTION OF HIS OR HER ENTIRE
ACCOUNT, THEN, NOTWITHSTANDING THE MANNER OF DISTRIBUTION SPECIFIED IN THE
APPLICABLE IRREVOCABLE ELECTION FORM, THE CORPORATION SHALL DISTRIBUTE (OR
DIRECT THE TRUSTEE TO DISTRIBUTE) THE BALANCE OF THE PARTICIPANT’S ACCOUNT, IN
CASH, TO THE PARTICIPANT’S BENEFICIARY IN A SINGLE LUMP SUM DISTRIBUTION WITHIN
NINETY (90) DAYS FOLLOWING THE DATE OF THE PARTICIPANT’S DEATH.  THE VALUE OF
THE PARTICIPANT’S ACCOUNT SHALL BE DETERMINED BASED UPON THE CLOSING PRICE OF
THE CORRESPONDING INVESTMENT FUNDS AS REPORTED ON THE EXCHANGE ON WHICH SUCH
FUNDS ARE LISTED OR THE MARKET ON WHICH SUCH FUNDS ARE TRADED ON THE TRADING DAY
IMMEDIATELY PRIOR TO THE DISTRIBUTION OF THE ACCOUNT BALANCE.


 


5.                                       EFFECT OF UNFORESEEABLE EMERGENCY.  IN
THE EVENT OF AN UNFORESEEABLE EMERGENCY INVOLVING A PARTICIPANT, THE COMMITTEE
MAY, IN ITS SOLE DISCRETION:


 

A.                                       DIRECT A SINGLE DISTRIBUTION TO THE
PARTICIPANT FROM THE PARTICIPANT’S ACCOUNT, WITHIN NINETY (90) DAYS FOLLOWING
SUCH UNFORESEEABLE EMERGENCY, NOT TO EXCEED THE AMOUNT REASONABLY NECESSARY TO
COVER THE EMERGENCY, PLUS AMOUNTS NECESSARY TO PAY ANY FEDERAL, STATE, LOCAL OR
FOREIGN INCOME TAXES ANTICIPATED AS A

 

10

--------------------------------------------------------------------------------


 

RESULT OF THE DISTRIBUTION.  HOWEVER, NO DISTRIBUTION WILL BE MADE ON ACCOUNT OF
AN UNFORESEEABLE EMERGENCY TO THE EXTENT THAT SUCH EMERGENCY IS OR MAY BE
RELIEVED (I) THROUGH REIMBURSEMENT OR COMPENSATION FROM INSURANCE OR OTHERWISE,
(II) BY LIQUIDATION OF THE PARTICIPANT’S ASSETS, TO THE EXTENT THE LIQUIDATION
OF SUCH ASSETS WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP), OR (III) BY
CESSATION OF DEFERRALS UNDER ARTICLE V(A)(5)(B),  THE DETERMINATION OF THE
AMOUNT REASONABLY NECESSARY TO COVER THE EMERGENCY MUST TAKE INTO ACCOUNT
ADDITIONAL COMPENSATION THAT IS AVAILABLE BY CANCELLATION OF A DEFERRAL ELECTION
PURSUANT TO ARTICLE V(A)(5)(B); AND/OR

 

B.                                      CANCEL A FUTURE DEFERRAL ELECTION WITH
RESPECT TO THE AMOUNT NECESSARY, IN THE JUDGMENT OF THE COMMITTEE, TO ALLEVIATE
THE FINANCIAL HARDSHIP OCCASIONED BY THE UNFORESEEABLE EMERGENCY.

 

Any Participant desiring a distribution on account of an Unforeseeable Emergency
shall submit to the Committee a written request that sets forth in reasonable
detail the Unforeseeable Emergency that would cause the Participant severe
financial hardship, and the amount the Participant believes to be necessary to
alleviate the financial hardship.  If a Participant receives a hardship
distribution under this Article V(A)(5) and/or under the Comerica Incorporated
Preferred Savings Plan, the Irrevocable Election Form submitted hereunder by or
on behalf of the Participant shall be automatically cancelled.  Any Participant
who receives a hardship distribution or whose deferral election is cancelled
hereunder shall not again be eligible to submit a deferral election until the
next enrollment period after the calendar year in which the hardship
distribution is made or the Irrevocable Election Form is cancelled.

 


6.                                       DISTRIBUTIONS OF SMALL AMOUNTS.  IF, AT
THE TIME AN INSTALLMENT DISTRIBUTION OF A PARTICIPANT’S ACCOUNT IS SCHEDULED TO
COMMENCE, THE FAIR MARKET VALUE OF SUCH ACCOUNT DOES NOT EXCEED $5,000, THEN
NOTWITHSTANDING AN ELECTION BY THE PARTICIPANT TO RECEIVE DISTRIBUTION OF SUCH
ACCOUNT IN INSTALLMENTS, THE BALANCE OF SUCH ACCOUNT SHALL BE DISTRIBUTED TO THE
PARTICIPANT IN A LUMP SUM DISTRIBUTION ON OR ABOUT THE DATE THE FIRST
INSTALLMENT IS SCHEDULED TO BE MADE.


 


7.                                       CHANGE IN CONTROL.  IF A PARTICIPANT
INCURS A SEPARATION FROM SERVICE WITHIN SIXTY (60) DAYS FOLLOWING A CHANGE IN
CONTROL, THEN, NOTWITHSTANDING THE TIME AND MANNER OF DISTRIBUTION SPECIFIED IN
THE APPLICABLE IRREVOCABLE ELECTION FORM, THE CORPORATION SHALL DISTRIBUTE (OR
DIRECT THE TRUSTEE TO DISTRIBUTE) THE BALANCE OF THE PARTICIPANT’S ACCOUNT, IN
CASH, TO THE PARTICIPANT OR, IF APPLICABLE, TO THE PARTICIPANT’S BENEFICIARY OR
LEGAL REPRESENTATIVE, IN A SINGLE LUMP SUM DISTRIBUTION WITHIN THE NINETY
(90)-DAY PERIOD FOLLOWING THE DATE OF SUCH SEPARATION FROM SERVICE. 
NOTWITHSTANDING THE FOREGOING, IF THE PARTICIPANT IS A SPECIFIED EMPLOYEE ON THE
DATE OF HIS SEPARATION FROM SERVICE, THE BALANCE OF THE PARTICIPANT’S ACCOUNT
SHALL BE DISTRIBUTED, IN CASH, IN A SINGLE LUMP SUM DISTRIBUTION ON THE FIRST
BUSINESS DATE THAT IS SIX MONTHS FOLLOWING THE DATE OF SUCH PARTICIPANT’S
SEPARATION FROM SERVICE (OR, IF EARLIER, THE DATE OF SUCH PARTICIPANT’S DEATH).

 

11

--------------------------------------------------------------------------------


 


8.                                       DISTRIBUTION IN THE EVENT OF INCOME
INCLUSION UNDER CODE SECTION 409A.  IF ANY PORTION OF A PARTICIPANT’S ACCOUNT IS
REQUIRED TO BE INCLUDED IN INCOME BY THE PARTICIPANT PRIOR TO RECEIPT DUE TO A
FAILURE OF THIS PLAN OR ANY AGGREGATED PLAN TO COMPLY WITH THE REQUIREMENTS OF
CODE SECTION 409A AND THE REGULATIONS, THE COMMITTEE MAY DETERMINE THAT SUCH
PARTICIPANT SHALL RECEIVE A DISTRIBUTION FROM THE PLAN IN AN AMOUNT EQUAL TO THE
LESSER OF: (I) THE PORTION OF HIS OR HER ACCOUNT REQUIRED TO BE INCLUDED IN
INCOME AS A RESULT OF THE FAILURE OF THE PLAN OR ANY AGGREGATED PLAN TO COMPLY
WITH THE REQUIREMENTS OF CODE SECTION 409A AND THE REGULATIONS, OR (II) THE
BALANCE OF THE PARTICIPANT’S ACCOUNT.


 


9.                                       DISTRIBUTION NECESSARY TO SATISFY
APPLICABLE TAX WITHHOLDING.  IF AN EMPLOYER IS REQUIRED TO WITHHOLD AMOUNTS TO
PAY THE PARTICIPANT’S PORTION OF THE FEDERAL INSURANCE CONTRIBUTIONS ACT (FICA)
TAX IMPOSED UNDER CODE SECTIONS 3101, 3121(A) OR 3121(V)(2) WITH RESPECT TO
AMOUNTS THAT ARE OR WILL BE PAID TO THE PARTICIPANT UNDER THE PLAN BEFORE THEY
OTHERWISE WOULD BE PAID, THE COMMITTEE MAY DETERMINE THAT SUCH PARTICIPANT SHALL
RECEIVE A DISTRIBUTION FROM THE PLAN IN AN AMOUNT EQUAL TO THE LESSER OF: 
(I) THE AMOUNT IN THE PARTICIPANT’S ACCOUNT OR (II) THE AGGREGATE OF THE FICA
TAXES IMPOSED AND THE INCOME TAX WITHHOLDING RELATED TO SUCH AMOUNT.


 


10.                                 DELAY IN PAYMENTS SUBJECT TO CODE
SECTION 162(M).  IN THE EVENT THE CORPORATION REASONABLY ANTICIPATES THAT IF THE
PAYMENT OF BENEFITS AS SPECIFIED HEREUNDER WOULD RESULT IN THE LOSS OF THE
CORPORATION’S FEDERAL INCOME TAX DEDUCTION WITH RESPECT TO SUCH PAYMENT DUE TO
THE APPLICATION OF CODE SECTION 162(M), THE COMMITTEE MAY DELAY THE PAYMENT OF
ALL SUCH BENEFITS UNDER THIS ARTICLE V UNTIL (I) THE FIRST TAXABLE YEAR IN WHICH
THE CORPORATION REASONABLY ANTICIPATES, OR SHOULD REASONABLY ANTICIPATE, THAT IF
THE PAYMENT WERE MADE DURING SUCH YEAR, THE DEDUCTION OF SUCH PAYMENT WOULD NOT
BE BARRED BY APPLICATION OF CODE SECTION 162(M) OR (II) DURING THE PERIOD
BEGINNING WITH THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE (OR, FOR
SPECIFIED EMPLOYEES, THE FIRST BUSINESS DATE WHICH IS SIX (6) MONTHS AFTER THE
DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE) AND ENDING ON THE LATER OF
(A) THE LAST DAY OF THE TAXABLE YEAR OF THE CORPORATION WHICH INCLUDES SUCH DATE
OR (B) THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE DATE OF THE PARTICIPANT’S
SEPARATION FROM SERVICE (OR, FOR SPECIFIED EMPLOYEES, THE FIRST BUSINESS DATE
WHICH IS SIX (6) MONTHS AFTER THE DATE OF THE PARTICIPANT’S SEPARATION FROM
SERVICE).


 


11.                                 DELAY FOR PAYMENTS IN VIOLATION OF FEDERAL
SECURITIES LAWS OR OTHER APPLICABLE LAW.  IN THE EVENT THE CORPORATION
REASONABLY ANTICIPATES THAT THE PAYMENT OF BENEFITS AS SPECIFIED HEREUNDER WOULD
VIOLATE FEDERAL SECURITIES LAWS OR OTHER APPLICABLE LAW, THE COMMITTEE MAY DELAY
THE PAYMENT UNDER THIS ARTICLE V UNTIL THE EARLIEST DATE AT WHICH THE
CORPORATION REASONABLY ANTICIPATES THAT MAKING OF SUCH PAYMENT WOULD NOT CAUSE
SUCH VIOLATION.


 


12.                                 DELAY FOR INSOLVENCY OR COMPELLING BUSINESS
REASONS.  IN THE EVENT THE CORPORATION DETERMINES THAT THE MAKING OF ANY PAYMENT
OF BENEFITS ON THE DATE SPECIFIED HEREUNDER WOULD JEOPARDIZE THE ABILITY OF THE
CORPORATION TO CONTINUE AS A GOING CONCERN, THE COMMITTEE MAY DELAY THE PAYMENT
OF BENEFITS UNDER THIS ARTICLE V UNTIL THE FIRST CALENDAR YEAR IN WHICH THE
CORPORATION NOTIFIES THE COMMITTEE THAT THE PAYMENT OF BENEFITS WOULD NOT HAVE
SUCH EFFECT.

 

12

--------------------------------------------------------------------------------


 


13.                                 ADMINISTRATIVE DELAY IN PAYMENT.  THE
PAYMENT OF BENEFITS HEREUNDER SHALL BEGIN AT THE DATE SPECIFIED IN ACCORDANCE
WITH THE PROVISIONS OF THE FOREGOING PARAGRAPHS OF THIS ARTICLE V; PROVIDED
THAT, IN THE CASE OF ADMINISTRATIVE NECESSITY, THE PAYMENT OF SUCH BENEFITS MAY
BE DELAYED UP TO THE LATER OF THE LAST DAY OF THE CALENDAR YEAR IN WHICH PAYMENT
WOULD OTHERWISE BE MADE OR THE 15TH DAY OF THE THIRD CALENDAR MONTH FOLLOWING
THE DATE ON WHICH PAYMENT WOULD OTHERWISE BE MADE.  FURTHER, IF, AS A RESULT OF
EVENTS BEYOND THE CONTROL OF THE PARTICIPANT (OR FOLLOWING THE PARTICIPANT’S
DEATH, THE PARTICIPANT’S BENEFICIARY), IT IS NOT ADMINISTRATIVELY PRACTICABLE
FOR THE PLAN ADMINISTRATOR TO CALCULATE THE AMOUNT OF BENEFITS DUE TO
PARTICIPANT AS OF THE DATE ON WHICH PAYMENT WOULD OTHERWISE BE MADE, THE PAYMENT
MAY BE DELAYED UNTIL THE FIRST CALENDAR YEAR IN WHICH CALCULATION OF THE AMOUNT
IS ADMINISTRATIVELY PRACTICABLE.


 


14.                                 NO PARTICIPANT ELECTION.  NOTWITHSTANDING
THE FOREGOING PROVISIONS, IF THE PERIOD DURING WHICH PAYMENT OF BENEFITS
HEREUNDER WILL BE MADE OCCURS, OR WILL OCCUR, IN TWO CALENDAR YEARS, THE
PARTICIPANT SHALL NOT BE PERMITTED TO ELECT THE CALENDAR YEAR IN WHICH THE
PAYMENT SHALL BE MADE.


 


B.                                     DESIGNATION OF BENEFICIARY.  A
PARTICIPANT SHALL DELIVER TO THE CORPORATION A WRITTEN DESIGNATION OF
BENEFICIARY(IES) UNDER THE PLAN, WHICH DESIGNATION MAY BE AMENDED OR REVOKED
FROM TIME TO TIME, WITHOUT NOTICE TO, OR CONSENT OF, ANY PREVIOUSLY DESIGNATED
BENEFICIARY.


 


1.                                       BENEFICIARY DESIGNATION MUST BE FILED
PRIOR TO PARTICIPANT’S DEATH.  NO DESIGNATION OF BENEFICIARY, AND NO AMENDMENT
OR REVOCATION THEREOF, SHALL BECOME EFFECTIVE IF DELIVERED TO THE CORPORATION
AFTER SUCH PARTICIPANT’S DEATH, UNLESS THE COMMITTEE SHALL DETERMINE SUCH
DESIGNATION, AMENDMENT OR REVOCATION TO BE VALID.


 


2.                                       ABSENCE OF BENEFICIARY.  IN THE ABSENCE
OF AN EFFECTIVE DESIGNATION OF BENEFICIARY, OR IF NO BENEFICIARY DESIGNATED
SHALL SURVIVE THE PARTICIPANT, THEN THE BALANCE OF THE PARTICIPANT’S ACCOUNT
SHALL BE PAID TO THE PARTICIPANT’S ESTATE.


 


ARTICLE VI


AMENDMENT OR TERMINATION


 


A.                                   AMENDMENT OF PLAN.  THIS PLAN MAY BE
AMENDED AT ANY TIME IN THE SOLE DISCRETION OF THE COMMITTEE OR THE BOARD, BY
WRITTEN RESOLUTION, TO THE EXTENT THAT SUCH AMENDMENT COMPLIES WITH APPLICABLE
LAWS INCLUDING CODE SECTION 409A AND THE REGULATIONS PROMULGATED THEREUNDER.  NO
SUCH AMENDMENT SHALL AFFECT THE TIME OF DISTRIBUTION OF COMPENSATION EARNED
PRIOR TO THE EFFECTIVE DATE OF SUCH AMENDMENT EXCEPT AS THE COMMITTEE MAY
DETERMINE TO BE NECESSARY TO CARRY OUT THE PURPOSE OF THE PLAN.  IN ADDITION, NO
SUCH AMENDMENT SHALL MAKE THE TRUST REVOCABLE.


 

B.                                     Termination of Plan.  The Plan may be
terminated at any time by the Committee or the Board by a written instrument
executed by its members.  Following the termination of the Plan, the
Participants’ Accounts may be liquidated in accordance with one of the
following:

 


1.                                       THE TERMINATION AND LIQUIDATION OF THE
PLAN WITHIN TWELVE (12)  MONTHS OF A COMPLETE DISSOLUTION OF THE CORPORATION
TAXED UNDER SECTION 331 OF THE CODE OR WITH THE

 

13

--------------------------------------------------------------------------------


 


APPROVAL OF A BANKRUPTCY COURT PURSUANT TO 11 U.S.C. § 503(B)(1)(A); PROVIDED
THAT THE AMOUNTS DEFERRED UNDER THIS PLAN ARE INCLUDED IN THE PARTICIPANTS’
GROSS INCOMES IN THE LATEST OF THE FOLLOWING YEARS (OR, IF EARLIER, THE TAXABLE
YEAR IN WHICH THE AMOUNT IS ACTUALLY OR CONSTRUCTIVELY RECEIVED): (I) THE
CALENDAR YEAR IN WHICH THE PLAN IS TERMINATED; (II) THE FIRST CALENDAR YEAR IN
WHICH THE AMOUNT IS NO LONGER SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE; OR
(III) THE FIRST CALENDAR YEAR IN WHICH THE PAYMENT IS ADMINISTRATIVELY
PRACTICABLE.


 


2.                                       THE TERMINATION AND LIQUIDATION OF THE
PLAN PURSUANT TO IRREVOCABLE ACTION TAKEN BY THE COMMITTEE OR THE CORPORATION
WITHIN THE THIRTY (30) DAYS PRECEDING OR THE TWELVE (12) MONTHS FOLLOWING A
CHANGE IN CONTROL; PROVIDED THAT ALL AGGREGATED PLANS ARE TERMINATED AND
LIQUIDATED WITH RESPECT TO EACH PARTICIPANT THAT EXPERIENCED THE CHANGE IN
CONTROL, SO THAT UNDER THE TERMS OF THE TERMINATION AND LIQUIDATION, ALL SUCH
PARTICIPANTS ARE REQUIRED TO RECEIVE ALL AMOUNTS OF DEFERRED COMPENSATION UNDER
THIS PLAN AND ANY OTHER AGGREGATED PLANS WITHIN TWELVE (12) MONTHS OF THE DATE
THE COMMITTEE OR THE CORPORATION IRREVOCABLY TAKES ALL NECESSARY ACTION TO
TERMINATE AND LIQUIDATE THIS PLAN AND THE COMMITTEE OR THE CORPORATION, AS THE
CASE MAY BE, TAKES ALL NECESSARY ACTION TO TERMINATE AND LIQUIDATE SUCH OTHER
AGGREGATED PLANS;


 


3.                                       THE TERMINATION AND LIQUIDATION OF THE
PLAN, PROVIDED THAT: (I) THE TERMINATION AND LIQUIDATION DOES NOT OCCUR
PROXIMATE TO A DOWNTURN IN THE CORPORATION’S FINANCIAL HEALTH; (2) THE COMMITTEE
OR THE CORPORATION, AS THE CASE MAY BE, TERMINATES AND LIQUIDATES ALL AGGREGATED
PLANS; (3) NO PAYMENTS IN LIQUIDATION OF THIS PLAN ARE MADE WITHIN TWELVE (12)
MONTHS OF THE DATE THE COMMITTEE OR THE CORPORATION IRREVOCABLY TAKES ALL
NECESSARY ACTION TO TERMINATE AND LIQUIDATE THIS PLAN, OTHER THAN PAYMENTS THAT
WOULD BE PAYABLE UNDER THE TERMS OF THIS PLAN IF THE ACTION TO TERMINATE AND
LIQUIDATE THIS PLAN HAD NOT OCCURRED; (4) ALL PAYMENTS ARE MADE WITHIN TWENTY
FOUR (24) MONTHS OF THE DATE ON WHICH THE COMMITTEE OR THE CORPORATION
IRREVOCABLY TAKES ALL ACTION NECESSARY TO TERMINATE AND LIQUIDATE THIS PLAN; AND
(5) THE CORPORATION DOES NOT ADOPT A NEW AGGREGATED PLAN AT ANY TIME WITHIN
THREE (3) YEARS FOLLOWING THE DATE ON WHICH THE COMMITTEE OR THE CORPORATION
IRREVOCABLY TAKES ALL ACTION NECESSARY TO TERMINATE AND LIQUIDATE THE PLAN.


 


ARTICLE VII


AUDITING OF ACCOUNTS AND STATEMENTS


TO PARTICIPANTS


 


A.                                   AUDITING OF ACCOUNTS.  THE PLAN SHALL BE
AUDITED FROM TIME TO TIME AS DIRECTED BY THE COMMITTEE BY AUDITORS SELECTED BY
THE COMMITTEE.


 


B.                                     STATEMENTS TO PARTICIPANTS.  STATEMENTS
WILL BE PROVIDED TO PARTICIPANTS UNDER THE PLAN ON AT LEAST AN ANNUAL BASIS.


 


C.                                     FEES AND EXPENSES OF ADMINISTRATION. 
ACCOUNTS OF PARTICIPANTS SHALL BE CHARGED FOR FEES OF THE TRUSTEE AND EXPENSES
OF ADMINISTRATION OF THE PLAN.

 

14

--------------------------------------------------------------------------------


 


D.                                    NONCOMPLIANCE.  IF THIS PLAN FAILS TO MEET
THE REQUIREMENTS OF, OR FAILS TO BE OPERATED IN ACCORDANCE WITH, CODE
SECTION 409A AND THE REGULATIONS PROMULGATED THEREUNDER, COMPENSATION DEFERRED
FOR A PARTICIPANT UNDER THIS PLAN AND ANY AGGREGATED PLAN (AND ALL EARNINGS
THEREON) WITH RESPECT TO SUCH PARTICIPANT ARE INCLUDIBLE IN THE PARTICIPANT’S
GROSS INCOME FOR THE TAXABLE YEAR IN WHICH THEY WERE EARNED TO THE EXTENT THEY
ARE NOT SUBJECT TO A “SUBSTANTIAL RISK OF FORFEITURE” AND NOT PREVIOUSLY
INCLUDED IN SUCH PARTICIPANT’S GROSS INCOME.  THE AMOUNT OF TAX OWED BY THE
PARTICIPANT SHALL BE INCREASED BY THE AMOUNT OF INTEREST AT THE UNDERPAYMENT
RATE, PLUS 1%.  A 20% EXCISE TAX ON THE AMOUNT REQUIRED TO BE INCLUDED IN THE
PARTICIPANT’S INCOME WILL ALSO BE ASSESSED.  THE CORPORATION INTENDS FOR THE
PLAN TO BE OPERATED IN ACCORDANCE WITH ALL APPLICABLE LAWS, BUT IN THE EVENT
THAT THE PLAN FAILS TO MEET THE REQUIREMENTS OR FAILS TO BE OPERATED IN
ACCORDANCE WITH APPLICABLE LAWS, THE CORPORATION WILL NOT BE RESPONSIBLE FOR ANY
ASSESSMENT OF INCOME TAX, LATE FEE, AND/OR EXCISE TAX.  SUCH AMOUNTS WILL SOLELY
BE THE RESPONSIBILITY OF EACH AFFECTED PARTICIPANT.


 


ARTICLE VIII


MISCELLANEOUS PROVISIONS


 


A.                                   VESTING OF ACCOUNTS.  EACH PARTICIPANT
SHALL BE FULLY VESTED IN HIS OR HER ACCOUNT, WHICH INCLUDES COMPENSATION
DEFERRALS TRANSFERRED INTO THE PLAN FROM THE IMPERIAL ENTERTAINMENT GROUP EQUITY
APPRECIATION RIGHTS PROGRAM, NOTWITHSTANDING THE VESTING SCHEDULE SET FORTH IN
THE IMPERIAL ENTERTAINMENT GROUP EQUITY APPRECIATION RIGHTS PROGRAM.


 


B.                                     PROHIBITION AGAINST ASSIGNMENT.  BENEFITS
PAYABLE TO PARTICIPANTS AND THEIR BENEFICIARIES UNDER THE PLAN MAY NOT BE
ANTICIPATED, ASSIGNED (EITHER AT LAW OR IN EQUITY), ALIENATED, SOLD,
TRANSFERRED, PLEDGED OR ENCUMBERED IN ANY MANNER, NOR MAY THEY BE SUBJECTED TO
ATTACHMENT, GARNISHMENT, LEVY, EXECUTION OR OTHER LEGAL OR EQUITABLE PROCESS FOR
THE DEBTS, CONTRACTS, LIABILITIES, ENGAGEMENTS OR ACTS OF ANY PARTICIPANT OR
BENEFICIARY.  IT WILL NOT, HOWEVER, BE DEEMED A VIOLATION OF THIS
ARTICLE VIII(B) TO COMPLY WITH A DOMESTIC RELATIONS ORDER PURSUANT TO PROCEDURES
ESTABLISHED BY THE COMMITTEE.


 


C.                                     NO EMPLOYMENT CONTRACT.  NOTHING IN THE
PLAN IS INTENDED TO BE CONSTRUED, OR SHALL BE CONSTRUED, AS CONSTITUTING AN
EMPLOYMENT CONTRACT BETWEEN THE EMPLOYER AND ANY PARTICIPANT NOR SHALL ANY PLAN
PROVISION AFFECT THE EMPLOYER’S RIGHT TO DISCHARGE ANY PARTICIPANT FOR ANY
REASON OR FOR NO REASON.


 


D.                                    SUCCESSORS BOUND.  AN IRREVOCABLE ELECTION
FORM SUBMITTED BY OR ON BEHALF OF A PARTICIPANT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE CORPORATION, ITS SUCCESSORS AND ASSIGNS, AND TO THE
PARTICIPANT AND TO THE PARTICIPANT’S BENEFICIARIES, HEIRS, EXECUTORS,
ADMINISTRATORS AND OTHER LEGAL REPRESENTATIVES.


 


E.                                      PROHIBITION AGAINST LOANS.  THE
PARTICIPANT MAY NOT BORROW ANY COMPENSATION DEFERRALS FROM THE CORPORATION (OR
THE TRUST) NOR UTILIZE HIS OR HER ACCOUNT AS SECURITY FOR ANY LOAN FROM THE
EMPLOYER.


 


F.                                      ADMINISTRATION BY COMMITTEE. 
RESPONSIBILITY FOR ADMINISTRATION OF THE PLAN SHALL BE VESTED IN THE COMMITTEE. 
TO THE EXTENT PERMITTED BY LAW, THE COMMITTEE MAY DELEGATE ANY

 

15

--------------------------------------------------------------------------------


 


AUTHORITY IT POSSESSES TO THE PLAN ADMINISTRATOR(S).  THIS INCLUDES THE POWER
AND AUTHORITY TO COMPLY WITH THE WITHHOLDING AND REPORTING REQUIREMENTS OF CODE
SECTION 409A AND THE REGULATIONS PROMULGATED THEREUNDER.  TO THE EXTENT THE
COMMITTEE HAS DELEGATED AUTHORITY CONCERNING A MATTER TO THE PLAN
ADMINISTRATOR(S), ANY REFERENCE IN THE PLAN TO THE “COMMITTEE” INSOFAR AS IT
PERTAINS TO SUCH MATTER, SHALL REFER LIKEWISE TO THE PLAN ADMINISTRATOR(S).


 


G.                                     GOVERNING LAW AND RULES OF CONSTRUCTION. 
THIS PLAN SHALL BE GOVERNED IN ALL RESPECTS, WHETHER AS TO CONSTRUCTION,
VALIDITY OR OTHERWISE, BY APPLICABLE FEDERAL LAW AND, TO THE EXTENT THAT FEDERAL
LAW IS INAPPLICABLE, BY THE LAWS OF THE STATE OF DELAWARE AND ALSO IN ACCORDANCE
WITH CODE SECTION 409A AND THE REGULATIONS PROMULGATED THEREUNDER. IT IS THE
INTENTION OF THE CORPORATION THAT THE PLAN ESTABLISHED HEREUNDER BE “UNFUNDED”
FOR INCOME TAX PURPOSES AND FOR PURPOSES OF TITLE I OF ERISA, AND THE PROVISIONS
HEREOF SHALL BE CONSTRUED IN A MANNER TO CARRY OUT THAT INTENTION.


 


H.                                    POWER TO INTERPRET.  THIS PLAN SHALL BE
INTERPRETED AND EFFECTUATED TO COMPLY WITH THE APPLICABLE REQUIREMENTS OF ERISA,
THE CODE AND OTHER APPLICABLE TAX LAW PRINCIPLES; AND ALL SUCH APPLICABLE
REQUIREMENTS ARE HEREBY INCORPORATED HEREIN BY  REFERENCE.  SUBJECT TO THE
ABOVE, THE COMMITTEE SHALL HAVE THE SOLE AND ABSOLUTE DISCRETION TO CONSTRUE AND
INTERPRET THIS PLAN, INCLUDING BUT NOT LIMITED TO ALL PROVISIONS OF THIS PLAN
RELATING TO ELIGIBILITY FOR BENEFITS AND THE AMOUNT, MANNER AND TIME OF PAYMENT
OF BENEFITS, ANY SUCH CONSTRUCTION AND INTERPRETATION BY THE COMMITTEE AND ANY
ACTION TAKEN THEREON IN GOOD FAITH BY THE PLAN ADMINISTRATOR(S) TO BE FINAL AND
CONCLUSIVE UPON ANY AFFECTED PARTY.  THE COMMITTEE SHALL ALSO HAVE THE SOLE AND
ABSOLUTE DISCRETION TO CORRECT ANY DEFECT, SUPPLY ANY OMISSION, OR RECONCILE ANY
INCONSISTENCY IN SUCH MANNER AND TO SUCH EXTENT AS THE COMMITTEE SHALL DEEM
PROPER TO CARRY OUT AND PUT INTO EFFECT THIS PLAN; AND ANY CONSTRUCTION MADE OR
OTHER ACTION TAKEN BY THE COMMITTEE PURSUANT TO THIS ARTICLE VIII(H) SHALL BE
BINDING UPON SUCH OTHER PARTY AND MAY BE RELIED UPON BY SUCH OTHER PARTY.


 


I.                                         COMPLIANCE & SEVERABILITY.  IT IS THE
CORPORATION’S INTENT TO COMPLY WITH ALL APPLICABLE TAX AND OTHER LAWS, INCLUDING
CODE SECTION 409A AND THE REGULATIONS PROMULGATED THEREUNDER, SO THAT ALL RIGHTS
UNDER THE PLAN WILL BE LIMITED AS NECESSARY IN THE JUDGMENT OF THE COMMITTEE TO
CONFORM THEREWITH.  THEREFORE, CONSISTENT WITH THE EFFECTUATION OF THE PURPOSES
HEREOF, EACH PROVISION OF THIS PLAN SHALL BE TREATED AS SEVERABLE, TO THE END
THAT, IF ANY ONE OR MORE PROVISIONS SHALL BE ADJUDGED OR DECLARED ILLEGAL,
INVALID OR UNENFORCEABLE, THIS PLAN SHALL BE INTERPRETED, AND SHALL REMAIN IN
FULL FORCE AND EFFECT, AS THOUGH SUCH PROVISION OR PROVISIONS HAD NEVER BEEN
CONTAINED HEREIN.


 


J.                                        CLAIMS PROCEDURES.  ANY CLAIM FOR
BENEFITS UNDER THE PLAN, MUST BE MADE PURSUANT TO ERISA CLAIMS PROCEDURES, A
COPY OF WHICH IS ATTACHED AS EXHIBIT B.


 


K.                                    EFFECTIVE DATE.  THE EFFECTIVE DATE OF
THIS AMENDMENT AND RESTATEMENT SHALL BE DECEMBER 31, 2008, EXCEPT AS OTHERWISE
EXPRESSLY STATED HEREIN.

 

16

--------------------------------------------------------------------------------

 

EXHIBIT A

 

CHANGE OF CONTROL

 

A.                                  For the purpose of this Plan, a “Change of
Control” shall mean:

 

1.                                        The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (i) the then outstanding shares of common
stock of the Corporation (the “Outstanding Corporation Common Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that for
purposes of this subsection 1, the following acquisitions shall not constitute a
Change of Control:  (i) any acquisition directly from the Corporation, (ii) any
acquisition by the Corporation, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any
corporation controlled by the Corporation or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection A.3. of this Exhibit A; or

 

2.                                        Individuals who, as of the date
hereof, constitute the Corporation’s Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Corporation’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

3.                                        Consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the Corporation’s assets (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the company resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions

 

A-1

--------------------------------------------------------------------------------


 

as their ownership, immediately prior to such Business Combination of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the company
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the company resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

4.                                        Approval by the Corporation’s
stockholders of a complete liquidation or dissolution of the Corporation.

 

B.                                    With respect to any Award subject to
Section 409A of the Code, and for purposes of Section B of Article VI, the
definition of “Change of Control” shall mean:

 

1.                                        any one person, or more than one
person acting as a group, acquires ownership of stock of the Corporation that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the
Corporation;

 

2.                                        any one person, or more than one
person acting as a group, acquires (or has acquired during any twelve (12) month
period) ownership of stock of the Corporation possessing 30% or more of the
total voting power of the stock of the Corporation;

 

3.                                        a majority of the members of the Board
is replaced during any twelve (12) month period by directors whose appointment
is not endorsed by a majority of the members of the Board before the date of the
appointment or election; or

 

4.                                        any one person, or more than one
person acting as a group, acquires (or has acquired during any twelve (12) month
period) assets from the Corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Corporation immediately before such acquisition or acquisitions.

 

The determination of whether a Change of Control has occurred under this
Section B of Exhibit A shall be made by the Committee in accordance with the
provisions of Code Section 409A and the Regulations promulgated thereunder.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CLAIM REVIEW PROCEDURES

 

I.                                        Claims Based on Determination of
Disability

 

a.                                      Claim for Benefits.  In the event that a
Participant or Beneficiary is denied a claim for benefits under this Plan that
is based on a finding of Disability, the Plan Administrator will, within a
reasonable period of time, but not later than forty-five (45) days after its
receipt of the claim, provide the claimant a written statement, which shall be
delivered or mailed to the claimant by certified or registered mail to his last
known address, and which shall contain the following:

 

(1)                                  the specific reason or reasons for the
denial of benefits;

 

(2)                                  a specific reference to the pertinent
provisions of the Plan upon which the denial is based;

 

(3)                                  a description of any additional material or
information that is necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary;

 

(4)                                  an explanation of the Plan’s review
procedures and the time limits applicable to such procedures, as provided below,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended, following an adverse benefit determination on review;

 

(5)                                  if an internal rule, guideline, protocol,
or other similar criterion was relied upon in making the adverse determination,
either the specific rule, guideline, protocol, or other similar criterion, or a
statement that such a rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination and that a copy of such rule,
guideline, protocol, or other criterion will be provided free of charge to the
claimant upon request; and

 

(6)                                  if the adverse benefit determination is
based on a medical necessity or experimental treatment or similar exclusion or
limit, either an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Plan to the claimant’s medical
circumstances, or a statement that such explanation will be provided free of
charge upon request.

 

In the event that the Plan Administrator determines that an extension is
necessary due to matters beyond the control of the Plan, the Plan Administrator
will provide the claimant with the written statement described above not later
than seventy-five (75) days after receipt of the claimant’s claim, but, in that
event, the Plan Administrator will furnish the claimant, within forty-five (45)
days after its receipt of the claim, written notification of the extension
explaining the circumstances requiring the extension and the date by which the
Plan Administrator expects to render a decision.  If, prior to the end of the
first thirty (30)-day extension, the Plan

 

B-1

--------------------------------------------------------------------------------


 

Administrator determines that, due to matters beyond the control of the Plan, a
decision cannot be rendered within that extension period, the period for making
the determination may be extended for up to an additional thirty (30) days,
provided that the Plan Administrator notifies the claimant, prior to the
expiration of the first thirty (30)-day extension period, of the circumstances
requiring the extension and the date as of which the Plan Administrator expects
to render a decision.  In the case of any extension under this paragraph, the
notice of extension shall specifically explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve those issues, and
the claimant shall be afforded at least forty-five (45) days within which to
provide the specified information.

 

b.                                      Appeals.  Within one hundred eighty
(180) days after receipt of a notice of a denial of benefits as provided above,
if the claimant disagrees with the denial of benefits, the claimant or his
authorized representative may request, in writing, a review of his claim by one
or more fiduciaries appointed by the Plan Administrator to conduct a review of
the claim.  The claimant or his authorized representative may request to appear
before the appointed fiduciary for the review. The claimant will be given the
opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits.  The claimant will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits, as provided in Department of Labor regulations.  In conducting its
review, the fiduciary will consider all comments, documents, records, and other
information relating to the claim submitted by the claimant or his authorized
representative, whether or not such information was submitted or considered in
the initial benefit determination.

 

The review will not afford deference to the initial adverse benefit
determination and will be conducted by an appropriate named fiduciary of the
Plan who is neither the individual who made the adverse benefit determination
that is the subject of the appeal, nor the subordinate of that individual.  If
the adverse benefit determination is based in whole or in part on a medical
judgment, including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate, the appropriate named fiduciary will consult
with a health care professional who has appropriate training and experience in
the field of medicine involved in the medical judgment.  The health care
professional will be an individual who is neither an individual who was
consulted in connection with the adverse benefit determination that is the
subject of the appeal, nor the subordinate of any such individual.  Any medical
or vocational experts whose advice was obtained on behalf of the Plan in
connection with a claimant’s adverse benefit determination will be identified
upon written request by the claimant or his authorized representative, without
regard to whether the advice was relied upon in making the benefit
determination.

 

Within a reasonable period of time, but not later than forty-five (45) days
after receipt of a written application for review of his claim, the fiduciary
will notify the claimant of the decision on review by delivery or by certified
or registered mail to his last known address; provided, however, in the event
that special circumstances require an extension of time for processing such
application, the fiduciary will notify the claimant of the decision not later
than ninety (90) days after receipt of such application, but, in that event, the
fiduciary will furnish the claimant, within forty-five (45) days after its
receipt of the application, written notification of the extension

 

B-2

--------------------------------------------------------------------------------


 

explaining the circumstances requiring the extension and the date that it is
anticipated that the decision will be furnished. The decision will be in writing
and will include the specific reasons for the decision presented in a manner
calculated to be understood by the claimant and will contain reference to all
relevant Plan provisions on which the decision was based, as well as a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and a statement of
the claimant’s right to bring an action under Section 502(a) of the Employee
Retirement Income Security Act of 1974. The notification will also include: 
(i)  if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination, either the specific rule,
guideline, protocol, or other similar criterion, or a statement that such rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that a copy of the rule, guideline, protocol, or other
similar criterion will be provided free of charge to the claimant upon request; 
and (ii)  if the adverse benefit determination is based on a medical necessity
or experimental treatment or similar exclusion or limit, either an explanation
of the scientific or clinical judgment for the determination, applying the terms
of the Plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.  The decision will be
final and conclusive.

 

2.                                  Claims Not Based on Determination of
Disability.

 

a.                                      Claim for Benefits.  In the event that a
Participant or Beneficiary is denied a claim for benefits under this Plan, other
than a claim based on a determination of Disability, the Plan Administrator
will, within a reasonable period of time, but not later than ninety (90) days
after its receipt of the claim, provide the claimant a written statement, which
shall be delivered or mailed to the claimant by certified or registered mail to
his last known address, and which will contain the following:

 

(1)                                  the specific reason or reasons for the
denial of benefits;

 

(2)                                  a specific reference to the pertinent
provisions of the Plan upon which the denial is based;

 

(3)                                  a description of any additional material or
information that is necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and

 

(4)                                  an explanation of the review procedures and
the time limits applicable to such procedures, as provided below, including a
statement of the claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974 following
an adverse benefit determination on review.

 

 In the event that the Plan Administrator determines that an extension is
necessary due to matters beyond the control of the Plan, the Plan Administrator
will provide the claimant with the written statement described above not later
than one hundred eighty (180) days after receipt of the claimant’s claim, but,
in that event, the Plan Administrator will furnish the claimant, within ninety
(90) days after its receipt of the claim, written notification of the extension
explaining the

 

B-3

--------------------------------------------------------------------------------


 

special circumstances requiring the extension and the date by which the Plan
Administrator expects to render a decision.

 

b.                                      Appeals.  Within sixty (60) days after
receipt of a notice of a denial of benefits as provided above, if the claimant
disagrees with the denial of benefits, the claimant or his authorized
representative may request, in writing, that the Plan Administrator review his
claim and may request to appear before the Plan Administrator for the review.
The claimant will be given the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits. 
The claimant will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits, as provided in Department of Labor
regulations.  In conducting its review, the Plan Administrator will consider all
comments, documents, records, and other information relating to the claim
submitted by the claimant or his authorized representative, whether or not such
information was submitted or considered in the initial benefit determination.

 

Within a reasonable period of time, but not later than sixty (60) days after
receipt by the Plan Administrator of a written application for review of his
claim, the Plan Administrator will notify the claimant of its decision on review
by delivery or by certified or registered mail to his last known address;
provided, however, in the event that special circumstances require an extension
of time for processing such application, the Plan Administrator will so notify
the claimant of its decision not later than one hundred twenty (120) days after
receipt of such application, but, in that event, the Plan Administrator will
furnish the claimant, within sixty (60) days after its receipt of such
application, written notification of the extension explaining the special
circumstances requiring the extension and the date that it is anticipated that
its decision will be furnished. The decision of the Plan Administrator will be
in writing and will include the specific reasons for the decision presented in a
manner calculated to be understood by the claimant and will contain reference to
all relevant Plan provisions on which the decision was based, as well as a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and a statement of
the claimant’s right to bring an action under Section 502(a) of the Employee
Retirement Income Security Act of 1974.  The decision of the Plan Administrator
will be final and conclusive.

 

B-4

--------------------------------------------------------------------------------
